DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 8, 10-13, 15-17 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to dynamically changing a bid amount and a product price based on the cost of customer procurement mechanism. 
Claims 8, 10-13, 15-17 and 21-26 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system). 
 Although claims 8, 10-13,15-17 and 21-26 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 8 and 21, recite obtaining a margin, changing bid amount and price and placing advertisements on wireless devices located in specific geographic are. The limitation of obtaining data, changing bid amount, placing advertising and changing product price, covers Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting a computer and wireless broadcaster, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligation; advertising (bidding for placing advertisement on wireless based on selected geographic area). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception     into a practical application

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for changing bid amount and price and wireless broadcasters for placing advertisement on wireless devices. The claims as a whole merely describe how to generally apply the concept of changing bid amount or the price according to a desired margin. The computer in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing data and changing bid amount or price, such that it amounts no more than mere instructions to apply the exception using a generic computer component). The specification indicates that the claimed invention are implemented on virtually any computer, wireless broadcasters and mobile devices. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part 2B.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer and wireless broadcasters. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. 
Applicant’s specification discloses, the present invention assists the critical real-time decision making required to make important decision on bidding on various customer procurement, an automated tool either change the bid/cost of a procurement of a click-through or dynamically change the price of a product to accommodate the margin desired for a product based on various expense of advertisement (see background and Summary). The dynamic change of bid/price is provided for advertising on the Internet including a wireless device via wireless broadcasters. Further, the specification discloses purchasing of wireless advertising spaces in WANs that are part of public infrastructure or privately run. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The additional elements do not add any limitation beyond the judicial exception that is not well-understood, routine, conventional in the field. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 10-13, 15-17 and 22-26 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims: wherein the customer procurement mechanism is an Internet advertisement or a keyword (claims 10-11); wherein the amount of bid defines a cost of… (claim 12), to submit the bid in an auction (claim 13) and wherein the wireless is wide area network (17); when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 10-13, 15-17 and 22-26, are patent ineligible. Hence, claims  8, 10-13, 15-17 and 21-26 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner (US 7363254 B2) in view of Crolley (US 8,015,064 B2) in view of Phillips et al. (WO 01/91001 A2).
Claims 8, 15:
Skinner teaches with at least one computer, obtaining a desired margin for the product or service (ROAS value is a value provided by the advertiser) (see col. 7 lines 39-58);
with the at least one computer, dynamically changing, in real time, an amount of a bid for a customer procurement mechanism for selling the product or service such that the amount of the bid enables the desired margin for the product or service to be obtained (for search term on online or Internet, enabling effective control of the advertising budget and allow the advertiser automatically and continually monitoring and changing bids based on ROAS value) (see col. 7 line 39 to col. 8 line 51). 
Skinner failed to include plurality of wireless broadcaster located in a plurality of geographic area configured for wirelessly placing advertisements on wireless devices located in only specific ones of the geographic area based on procurement mechanism.  
Crolley teaches broadcasters located in different geographic area (cellular towers located in different geographic location configured to broadcast or transmit advertisement to selected towers for transmitting to mobile devices) see fig. 1 col. 1 line 57 to col. 2 line 4, col. 3 lines 1-67) based on advertiser’s selection (based on the business that subscribe to an advertising service and agree to a service level agreement) (see col. 4 line 61 to col. 5 line 64). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Crolley’s wireless advertising in Skinner advertisement system in order to increase the profit by providing the advertisers in Skinner, a platform for placing advertisement in mobile devices. 
Phillips teaches a computer configured for dynamically changing a price of product or service based on the cost of the customer procurement mechanism (a dynamic pricing system adjusting the product price based on additional costs including advertising costs  (see pp. 11 line 15 to pp. 12 line 7). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Phillips’s pricing model in Skinner’s advertising for product in order to maximize the profit, by adjusting the price based on the cost of advertisement. 
Claims 10, 11:
Skinner/Crolley teach wherein: the customer procurement mechanism is an internet advertisement; the customer procurement mechanism is a keyword (see col. 2 line 50 to col. 3 line 7, col. 5 lines 22-67, Crolley col. 5 line 65 to col. 6 line 12).

Claims 12:
Skinner teaches wherein the amount of the bid defines a cost of a click through, and which further comprises (see col. 3 line 55 to col. 4 line 53); with the at least one computer, determining a cost of obtaining the customer procurement mechanism based on the cost of the click through and an expected conversion rate (calculating a new ROAS value (amount of sales divided by the cost to the advertiser), the goal value is a value which the advertiser initially provided and the current maximum bid); with the at least one computer, determining whether or not the cost of obtaining the customer procurement mechanism will result in a profit ; and going forward with the bid only if the cost of obtaining the customer procurement mechanism will result in a profit (col. 3 lines 55 to col. 4 line 8, see col. 8 lines 1-49 to col. 9 line 43).

Claim 13:
Skinner teaches submitting the bid in an auction for obtaining the customer procurement mechanism (see col. 3 line 45 to col. 4 line 8).

Claim 16:
Colley teaches wherein: the customer procurement mechanism is associated with a particular type of retail establishment, and the advertisements are broadcasted by the at least one wireless broadcaster only when the particular type of retail establishment is located within a geographic area in which the at least one wireless broadcaster broadcasts (the business that subscribed and agreed to pay for the advertisement in the cellular region)(see col. 4 line 51 to col. 5 line 15).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner (US 7363254 B2) in view of Crolley (US 8,015,064 B2) in view of WO 01/91001 A2) and further in view of Admitted art (Applicant’s background).

Claim 17:
Skinner/Crolley failed to  teach wherein: the at least one wireless broadcaster is at least one wide area network. However, Applicant’s background teaches that many e-commerce sites use novel transaction techniques to sell, advertise and promote over the Internet or Wide Area Network (WAN). Further the specification discloses that there are an increasing variety of advertising channels that provide advertisement, such as, telephone provider that push advertising information (see [0127]); purchasing of wireless advertising spaces in WANs that are part of the public infrastructure (see [0138], [0139]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include advertising in WAN network, in Skinner/Crolley’s advertising system in order to increase profit by incorporating any advertising techniques available. 

Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skinner (US 7363254 B2) in view of Libes et al. (WO 2006096873 A1) in view of Phillips et al. (WO 01/91001 A2).
Claim 21:
Skinner teaches with at least one computer, obtaining a desired margin for the product or
service(ROAS value is a value provided by the advertiser) (see col. 7 lines 39-58);
 	with the at least one computer, dynamically changing, in real time, an amount of a bid for a customer procurement mechanism for selling the product or service such that the amount of the bid enables the desired margin for the product or service to be obtained, wherein (for search term on online or Internet, enabling effective control of the advertising budget and allow the advertiser automatically and continually monitoring and changing bids based on ROAS value) (see col. 7 line 39 to col. 8 line 51). 
after the customer procurement mechanism is obtained by the bid, placing
advertisements, 
Skinner failed to teach placing an advertisement via plurality of wireless broadcasters located in a plurality of different areas.
Libes teaches biding for placement of advertisement and placing the advertisement after the customer procurement mechanism is obtained by the bid, wherein the plurality of wireless broadcasters wirelessly place the advertisements on wireless devices located in only specific ones of the plurality of different geographic areas based on the customer procurement mechanism (the winning bid corresponding to an advertiser who placed the highest bid that matches a user search query across multiple criteria, including keywords, concepts, and user features for targeting a highly focused audience, the features including physical location and proximity … the bidding for keywords supports fixed computing devices as well as mobile devices ) (see [0008],  [0025], [0033]), via plurality of wireless broadcasters located in a plurality of different areas (the location criteria related to location-aware computing platforms, such as those computing devices that are equipped with receivers for the well-known GPS satellites, with which geographic location can be accurately determined, location can also be determined by unique cellular tower identifiers or wireless network access point identifiers broadcast by the wireless network) (see [0043]-[0046]). It would have been obvious to one of ordinary skill int the art at the time of the claimed invention was filed to incorporate the bidding system in Skinner with the bidding system of Libes in order for the advertisers to make use of the location-aware devices in targeting advertisement based on location, as taught in Libes (see [0045]). 
Phillips teaches a computer configured for dynamically changing a price of product or service based on the cost of the customer procurement mechanism (a dynamic pricing system adjusting the product price based on additional costs including advertising costs (see pp. 11 line 15 to pp. 12 line 7). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Phillips’s pricing model in Skinner’s advertising for product in order to maximize the profit, by adjusting the price based on the cost of advertisement. 
Claims 22, 23:
Skinner/Libes teach wherein: the customer procurement mechanism is an internet advertisement; the customer procurement mechanism is a keyword (see col. 2 line 50 to col. 3 line 7, col. 5 lines 22-67, Libes [0025]-[0025], [0032]).

Claim 24:
Skinner teaches wherein the amount of the bid defines a cost of a click through, and which further comprises (see col. 3 line 55 to col. 4 line 53); with the at least one computer, determining a cost of obtaining the customer procurement mechanism based on the cost of the click through and an expected conversion rate (calculating a new ROAS value (amount of sales divided by the cost to the advertiser), the goal value is a value which the advertiser initially provided and the current maximum bid); with the at least one computer, determining whether or not the cost of obtaining the customer procurement mechanism will result in a profit ; and going forward with the bid only if the cost of obtaining the customer procurement mechanism will result in a profit (col. 3 lines 55 to col. 4 line 8, see col. 8 lines 1-49 to col. 9 line 43).

Claim 25:
Skinner teaches submitting the bid in an auction for obtaining the customer procurement mechanism (see col. 3 line 45 to col. 4 line 8).
Claim 26:
 Phillips teaches dynamically changing a price of the product or service to obtain a desired margin for the product or service (the product cost adjustments by the dynamic pricing system so that the costs may be considered when determining profit-maximizing prices) (see page 11 line 15 to page 12 line 7).


Response to Arguments
Applicant’s arguments with respect to claims 8, 10-13, 15-17 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the claim interpretation, Applicant indicated that the claim should not be interpreted under 35 U.S.C. 112, sixth paragraph.
Regarding the rejection under 101, Applicant argues that the wireless broadcasters are essential device since without those wireless broadcasters, the advertisements could not be placed on the wireless devices that are located in only specific ones of the plurality of different geographic area.  
Regarding the wireless advertising channel procurement, Applicant’s specification discloses, the use of existing wireless broadcasters to provide advertisement to devices located in specific geographic location. Fig. 29 of the claimed invention shows configuration of the wireless advertising channel and Fig. 37 shows the detail configuration of public or privately run WAN divided up into “subunits” based on distinctive geographic units based on the wireless broadcasters  … when a purchases wants to place an advertisement for a lunch special in a series of coffee shops, so the keyword is “coffee” and the specification of the WAN users in coffee shops to be targets of the WAN, … there are two participating coffee shops in geographic area 1 and 4 corresponding to wireless broadcaster 1 and 4, thus the purchaser is able to procure the advertisement channel for the targeted parameters on the user device in the specific area. 
As indicated above, applicant’s claimed invention discloses wireless broadcasters located in specific geographic location and an advertiser can select the geographic location where she/he wants to advertiser and the broadcaster in that area would broadcast the advertisement to the devices located within its broadcasting area (broadcasters configured to broadcast the advertisement located in the broadcasting area). 
The use of the wireless broadcasting devices in claimed invention of dynamically changing bid amount is simple function performed by any generic purpose computer, of receiving and transmitting data, and therefore, the claimed method does not improve computer technology or another technology, because the improvement claimed or recited by the claim is related to the improvement of changing bid amount for selling product. 
Regarding the preamble, no patentable weigh it given to language in the preamble, unless the body of the claim links back to the preamble. The limitation the preamble is just intended use of the claimed limitations. However, even if patentable weight was given to the language in the amended preamble, changing bid amount or price and selling the product or service covers the same judicial exception (i.e. Certain Methods of Organizing Human Activity, such as commercial, including advertising, marketing or sales activities or behaviors).

Regarding the rejection under 103, Applicant argues that neither Skinner nor Phillips teaches the limitation of claim 8. Further, Applicant asserts that the rejection relies on Crolley for allegedly teaching the claimed subject matter, however Crolley does not teach or suggest placing advertisements on wireless devices located in only specific ones of the plurality of different geographic areas based on “the customer procurement mechanism”. Further, Applicant argues that placing advertisements on wireless devices based on the locations of the wireless devices in Crolley would not have suggested placing advertisements on wireless devices based on the customer procurement mechanism, namely, the search term or keycode in Skinner.
Regarding the broadcasters, applicant’s specification disclose as follows:
 [0139] FIG. 37 illustrates a second, and more detail configuration of the public (or privately run, such as an airport) WAN model. Each WAN may be divided up into “subunits” which are shown here as 4 distinctive geographic units based on the four wireless broadcasters WB . . . WB4, or “sets” of wireless broadcasters. In this embodiment the purchase of the wireless advertising spaces can also be directly purchased by the WAN provider. However, a configuration in which a vendor offers a wireless advertising channel is anticipated to make the most effective use of placements. For example, a purchaser may want to place an advertisement for a lunch special in a series of coffee shops (which may be a chain or collective purchasing group), so the keyword is “coffee” and the specification the WAN users in coffee shops be targets of the WAN. Thus in the WAN public space on the grid, there are two participating coffee shops in geographic areas 1 and 4, corresponding to wireless broadcasters #1 and #4. Thus, if the purchaser is able to procure the advertising channel for the targeted parameters, during a target time period, the lunch special will be advertised on wireless laptops (or other wireless devices, if desired) in the specified geographic areas. This also leaves geographic areas 2 and 3 to sell advertising space for purchases desiring advertising with different parameters.

Examiner also would like to point out that, Applicant’s specification does not specifically disclose wireless broadcasters configured to wirelessly place advertisements on wireless device “in only specific ones” of the plurality of different geographic area. 
In light of the specification, the broadcasters are configured to broadcast within the coverage area of the tower. The purchaser or advertiser who would like to send advertisement to wireless device in a specific geolocation would specify the location or the towers in the specific location for broadcasting or transmitting advertisement. As such, Skinner teaches the limitation of obtaining a desired margin and dynamically changing, in real time an amount of the bid for customer procurement for selling product or services in an online marketing media such as using search terms used to market advertiser’s product or service. 
However, Skinner does not teach the biding is for advertising products or services in a wireless devices, using wireless broadcasters. 
	Applicant’s specification disclose that the advertising channel purchasing is similar to the embodiment shown in Fig. 1-25 (advertising or marketing of product and service in a non-wireless environment), except for the notable exception that the parameters for reaching an end consumer will be based on factors such as geographic location, IP address, wireless tower proximity and such.  Further, the specification (Fig. 28-30) discloses that the wireless advertising channel embodiment of the invention in which a particular geographic location is used as one of the procurement criteria, .. the purchasers sends bids or order with three parameters, “Area”, “Time”, and “Keyword”, … the advertising would be purchased from one or more vendors according to all three parameters, … the advertiser (coffee shop) has placed advertisement on wireless device on a geographic grid, GRID, which is in proximity to the advertiser’s place (or places) of business, ..
Crolley teaches advertisements to wireless devices, the advertisement being transmitted to cellular device (wireless devices) within a predetermined range of a cellular towers (see fig. 1 (broadcaster configured to broadcast within coverage area). 
Therefore, in order to advertise in specific location, it would have been obvious to one ordinary skill in the art at the time of the filing of the claimed invention to incorporate the wireless (cellular advertisement) of Crolley, in Skinner’s biding for advertisement, in order for the advertiser or seller to provide location-based advertisement for the product or service, on wireless device located i.e., within the proximity of the advertiser or seller. 
 Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Comparison of Different Approaches for Mobile Advertising Rebecca Bulander, Michael Decker, Gunther Schiefer; IEEE 2005. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688